DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim interpretation – Formal Matters
1.  A double patenting rejection is put forth – This is a CONTINUATION application.

2.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 112.  Written support is found and the claims particularly point out the inventive concept(s).

3.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 101 (ie. directed to one of the four patent-eligible subject matter categories, no abstract idea, above judicial bar).

4.  Note that the parent application had a restriction put forth.  This was based mainly on the independent claims being interpreted differently but also on the fact that the dependent claims differed significantly as well.
For this instant application, the examiner’s interpretation is that multi-user communication can be interpreted as sending data from a 1st device to a 2nd device (via a BTS/AP) and not via direct user-to-user links.   Thusly, all 3 independent claims can be viewed as one similar inventive concept.

5.  Note that the applicant’s Specification describes “resource units that are unavailable” in the following manner:
[0081] In block 610, the frame (e.g., the trigger frame) is further generated to indicate a second set of resource units that are available during a transmission opportunity for transmissions to other devices. The other devices being devices that are not the executing device (an access point in some aspects). Thus, in one non-limiting example, the frame may be generated to indicate a second set of resource units that are unavailable for transmission during the transmission opportunity. It will be appreciated, then, that other devices (e.g., STAs that are not a recipient of the frame and/or an AP in an overlapping BSS (OBSS), etc.) may thus be enabled to utilize the second set of resource units in this non-limiting example. As shown above in the exemplary trigger frame 302 of FIG. 5A, in some aspects, the second set of resource units may be indicated by setting the AID field 540 to a particular predetermined value and setting the corresponding tone allocation field 548 to indicate the resource units included in the second set of resource units. In some aspects, the particular predetermined value is 2046, as shown for example, in the exemplary trigger frame of FIG. 5B.

It is difficult to understand the meaning of the claim when it states that there are unavailable resources for a device but then the device can user those resources for data transmission.  One interpretation can be akin to setting an initial bandwidth allocation and then adjusting the allocation dynamically (ie. by taking bandwidth from another device).  Another interpretation is that there are available resource units that are “reserved” and only available for that one UE/STA - similarly, there are resource units that are “unreserved/unavailable” and a contention-based access method must be used to access them.  Prior art Frederiks, applied in this NFOA, puts forth teachings that parallel this second interpretation.
[0134] In some embodiments, trigger frames can include a list of resource assignments, each between one STA 120 and one or more allocable resources of a first set of resources. Allocable resources can include, for example, spatial streams, tones, time slots, frequencies, and/or any other physical or logical channels such as sub-channels in a FDMA or OFDMA transmission or streams in a UL MU MIMO transmission. Because allocable resources from the first set of resources are each allocated to a single STA120, the first set of resources can be referred to herein as reserved resources.
[0135] Additionally or alternatively, trigger frames can include a list of resource assignments, each between a plurality of STAs 120a-120hi and one or more allocable resources of a second set of resources. In some embodiments, trigger frames can include a list of resource assignments, each between a single allocable resource of the second set of resources and a plurality of STAs 120a-120hi. Again, allocable resources can include, for example, spatial streams, tones, time slots, frequencies, and/or any other physical or logical channels such as sub-channels in a FDMA or OFDMA transmission or streams in a UL MU MIMO transmission. Because allocable resources from the second set of resources are each allocated to a plurality of STAs120, the second set of resources can be referred to herein as wildcard resources.
	[0136] Thus, the plurality of STAs 120a-120hi assigned to each wildcard resource share that wildcard resource. For example, the STAs 120a-120hi can contend for the wildcard resource or resources to which they are assigned. In particular, the STAs 120a-120hi can contend using a "random contention resolution" mechanism, for example, random access, carrier sense multiple access (CSMA), clear channel assessment (CCA), or similar contention resolution methods. 


6.  Most of the prior art used in the rejection was cited/used in the parent application.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,798,743. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite generating/receiving a frame assigning first resource units to first devices participating in a multi-user transmission with the access point during a transmission opportunity, and the frame indicating second resource units unavailable for transmission during the transmission opportunity, transmitting/receiving, from the access point, the frame; and receiving/transmitting to/from the access point, the multi-user transmission from the first devices according to the first resource units assigned in the frame.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  1, 4, 9, 11-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viger GB-2539693 and further in view of {Holierhoek et al. US 2008/0075116 or Wang et al. US 2016/0092257}.

As per claim 1, Viger GB-2539693 teaches a method for wireless communication (Abstract, figures show wireless communications network), comprising: 
generating, by an access point, a frame, the frame assigning first resource units to first devices participating in a multi-user transmission with the access point during a transmission opportunity (Figure 8a, #800 teaches preparing/sending scheduled and random Resource Units (RU’s) to mobile devices – See Page 30, L1-20), and 
transmitting, from the access point, the frame (Figure 8a teaches transmitting the Trigger Frame (TF) with the allocations, #802 to user devices/terminals); and 
receiving, at the access point, the multi-user transmission from the first devices according to the first resource units assigned in the frame (Figure 8a teaches receiving data #803 which would be data received on that/those resource units).
But is silent on
the frame indicating second resource units unavailable for transmission during the transmission opportunity.
One skilled understands that if there are a finite number of resource units (for example, numbered 1 thru 10), then if the user device is allocated resource units 1-2, then the other remaining resource units (3-10) are NOT available/allocated to that user for transmission.  This is akin to identifying an initial amount of bandwidth but then borrowing/stealing bandwidth from elsewhere – so the borrowed bandwidth was initially unavailable but then it was made available.  Another interpretation, from Frederiks (pertinent but not cited), is that the unavailable resource units are WILDCARD BANDWIDTH (ie. not EXPLICITY allocated or RESERVED for the user but can be accessed by the user).   Thusly, any resource unit not explicitly identified and reserved as available resource unit(s) would inherently be classified as unavailable.
Holierhoek or Wang teach available/unavailable bandwidth (ie. reserved and unreserved bandwidth):
i.  At least Holierhoek (2008/0075116 – See PTO 892) teaches a system that reserves bandwidth for a user but it can reclaim (ie. borrow back) a portion of that reserved bandwidth for other uses/users.  Thusly, it is interpreted as identifying available (reserved) bandwidth whereupon ANY OTHER bandwidth would be unavailable bandwidth -- thusly the user can use (or is given) unavailable bandwidth/resources when other reserved bandwidth is reallocated to the user, which reads on the claim limitation:
[0046] In conventional bandwidth reservation schemes, bandwidth reserved for one user or entity is not available for other users or entities, regardless of whether the reserved bandwidth is actually being used while it remains reserved. Embodiments of the invention, as described in further detail herein, may be used to allow communication system or network operators to reclaim or " borrow back" a portion of reserved bandwidth when current usage of that reserved bandwidth is at a reduced level. Reclaimed bandwidth may be used for new video sessions between a VoD server system and an end user system for instance. According to one possible mechanism, a network operator could be given control over a time-based gradient of percentages to be applied to a video session's reserved bandwidth while that video session is paused. This bandwidth may then be used for the admission of new video sessions.
ii.  In a similar fashion, Wang (2016/0092257 – See PTO 892) teaches that bandwidth is reserved/allocated/available for each device but that the unallocated (ie. bandwidth not allocated/available to a user(s)) can be borrowed and used for communications by a/the user(s), which reads on the claim limitation as well.
 [0039] After receiving the feedback, the sending side schedulers slow down of the traffic (if necessary) from VMs 401 and 402 to VM 404. If there is no feedback for a while, the sending speed is gradually increased. The speed adjustment takes the previously received feedback information into account. Some embodiments utilize a weighted version of TCP congestion control mechanism to control the rate and share the extra spare bandwidth among the active VMs. For instance, the unallocated bandwidth or the bandwidth that is reserved for some VMs but is currently unused is borrowed and is distributed among the active VMs based on the shares specified in their network policies.
Thusly, there are multiple interpretations and teachings of that available/unavailable limitation.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Viger, such that the frame indicating second resource units unavailable for transmission during the transmission opportunity, to provide the ability to understand which resource units are available/unavailable (ie. reserved and unreserved) for data transmission.
As per claim 4, the combo teaches claim 1, further comprising indicating, based on the indication that the second resource units are unavailable for transmission during the transmission opportunity, that the second resource units are available for use by one or more other devices (Viger teaches CSMA/CA (page 1, L1—15) which is an Ethernet protocol that inherently senses the channel before sending data – if busy, it doesn’t send – hence if the second resources are unavailable to the user, then they would be in use by the “other” devices (as put forth in the claim).  Hence the first user will understand that the second resources are unavailable because they are being used by other devices, which reads on the claim limitation).

As per claim 9, the combo teaches claim 1, further comprising generating the frame to indicate that the second set of resource units are not necessary for existing traffic or existing stations (Viger, Figure 8, #800 teaches that there are scheduled RU’s and Random RU’s where the examiner interprets that the scheduled RU’s are the primary RU’s that should be used while the random RU’s are not necessary and “might be used”.  Thusly, random RU’s are not necessary for existing traffic or existing stations.
EXAMINER’s NOTE:  The phrase “not necessary” is broadly interpreted as being distinguished from those RU’s that are scheduled (ie. are necessary and set aside for that specific user to use to send/receive data) versus the random RU’s which can be CSMA-CD or CSMA-CA channels which might be in-use, so these are interpreted as being not necessary, not scheduled, not set aside, etc.)


As per claim 11, the combo teaches claim 1, further comprising generating, by the access point, the frame to indicate that the second resource units are unavailable for transmissions after a back-off period occurring during the multi-user transmission (Viger teaches CSMA/CA (page 1, L1-15) which is an Ethernet protocol that inherently senses the channel before sending data – if busy, it doesn’t send and backs off – hence one of the devices (eg. AP or User Device) must sense the channel to see if it is busy or not.  If the AP is sensing, then it can inherently send a frame to indicate that the channelare still busy and a back off period must occur again OR the user can directly sense the channel and back off itself). 
As per claim 12, the combo teaches claim 1, further comprising generating, by the access point, the frame to assign third resource units for random access transmissions to the access point by devices associated with the access point (Viger teaches both scheduled and random RU’s being assigned, where they can be broadly interpreted as being first, second, third, fourth…thru N resouce units, which reads on “third resource units”).  


As per claim 13, the combo teaches claim 12, further comprising generating the frame to associate a predetermined association identifier with the third resource units to indicate that they are for random access transmissions to the access point by devices associated with the access point (Viger, Figures 8 teaches both scheduled and random RU’s being identified, which reads on the third resource units are randcom access transmissions (see discussion in claim 12 as well)).  


As per claim 14, the combo teaches claim 12, further comprising generating, by the access point, the frame to assign fourth resource units for random access transmissions to the access point by devices unassociated with the access point (Viger teaches both scheduled and random RU’s being assigned, where they can be broadly interpreted as being first, second, third, fourth…thru N resouce units, which reads on “fourth resource units”.  Note further that Viger does not stipulate that the devices must be “associated” with the access point, hence they could be roamers which receive the AP/BTS broadcasts and use the resources available/unavailable).  






As per claim 15, the combo teaches claim 1, wherein the second resource units consist of a single resource unit (Viger teaches at least both scheduled and resource unit(s) in Figure 8a, #800.  The examiner interprets that “RUs” can be one or more resource units.
Note also that Fredericks, not cited here, teaches one or more resources being assigned:
[0008] One aspect of the present disclosure provides a method of wireless communication. The method includes receiving, at a wireless device, a trigger message allocating one or more wireless transmission resources, each resource allocated to a plurality of stations. The method further includes determining whether to transmit over the allocated resources based on a contention procedure. The method further includes selectively transmitting over the allocated resources based on said determining. 



As per claim 16, this claim is rejected in its entirety as based on the rejection of claim 1.  Note that Viger teaches decoding by the wireless device and receiving the frame AND transmitting data to/from the user/access point (Figure 7 shows PHY Layer which has coder/decoder and transmission/reception hardware) AND also transmitting data to a second wireless device using at least a portion of the determined resource units (Figure 1 shows that Nd’s #101-#107 can transmit to/from each other, page 14, L18-23).








As per claim 17, the combo teaches claim 16, further comprising:  performing, by the wireless device, a back-off procedure during the transmission opportunity; and transmitting, by the wireless device, the data to the second wireless device in response to completion of the back-off procedure (Viger teaches CSMA-CA, page 1, L10-15 which is an Ethernet protocol and has the user device sense the channel and then back off if/when the channel is busy, whereupon it will back off/wait and then send if the channel is available, which reads on the claim).
Frederiks, pertinent but not cited here, also teaches transmitting when the backoff counter reaches a threshold, which can be Zero, ie. it has completed the backoff time counting).  
 (See Frederiks)
[0011] In various embodiments, determining whether to transmit includes initializing a backoff counter. Said determining further includes modifying the backoff counter based on allocated resources.

transmitting, by the wireless device, the data to the second wireless device in response to completion of the back-off procedure (Frederiks teaches transmitting when the backoff counter reaches a threshold, which can be Zero, ie. it has completed the backoff time counting).  
[0011] In various embodiments, determining whether to transmit includes initializing a backoff counter. Said determining further includes modifying the backoff counter based on allocated resources. In various embodiments, the counter is modified or decremented only when allocated resources are idle. In other embodiments, the counter is modified regardless of whether allocated resources are idle. Said determining further includes determining to transmit when the backoff counter reaches a threshold value. In various embodiments, the method can further include adjusting a backoff window when a collision occurs in the allocated resources. 


	
As per claim 20, this claim is rejected in its entirety as based on the rejection of claim 1.  Note that Viger teaches An apparatus for wireless communication AND a hardware processor configured to generate/receive a frame (Figure 5 shows Communication Interface #602 and CPU #611, Figure 7 shows PHY Layer which has transmission/reception hardware) AND also transmitting data to multiple users/devices (Figure 1 shows that Nd’s #101-#107 can transmit to/from each other, page 14, L18-23).



Claims 2-3, 5-7, 10 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viger/ {Holierhoek et al. or Wang et al.} and further in view of Frederiks et al. US 2016/0128024
As per claims 2, 10 and 18, the combo teaches claim 1/1/16, but is silent on further comprising: 
Generating the frame to include, in a user info field of the frame, a predetermined association identifier to indicate that the second resource units are are unavailable for transmission during the transmission opportunity based on the identification. 
Frederiks et al. US 2016/0128024 uses the AID to identify what resources are available (and its part of a frame that is intepreted as a “user info field”, thusly those not identified as available are inherently unavailable):
[0009] In various embodiments, the trigger message further allocates one or more wireless transmission resources to a single station. In various embodiments, the trigger message can specify the plurality of stations via one or more of: a prior allocation indication, a group identifier associated with one or more wildcard resources, a portion of a media access control (MAC) or association identification (AID) address of the plurality of stations, and/or a time synchronization function (TSF) criteria. In various embodiments, the wireless transmission resources can include frequency resources, time resources, or a combination thereof. 
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that it generates the frame to include, in a user info field of the frame, a predetermined association identifier to indicate that the second resource units are unavailable for transmission during the transmission opportunity based on the identification, to provide information/indication to the user device as to which resource units are available and unavailable to use.



As per claim 3, the combo teaches claim 2, further comprising indicating a received signal strength threshold in the user info field of the frame (Viger teaches an RU ENERGY DETECTION MODULE #705 in Figure 7 that is located above the physical layer, hence the data/packet has been “decoded” since its “even” with the MAC 802.11 layer #704.  Also note that Figure 8b has steps #850 and #8502 which show monitoring the energy (ie. of the decoded information element shown in at least figure 10) and if there is Enough Energy (#852), which reads on identifying a received signal strength threshold because the answer would be NO if there is not enough signal strength to receive the data/packet above the required threshold.)
NOTE: The examiner does not interpret that the claim is somehow stating that a RSS threshold VALUE IS SENT.   He interprets that the data is sent and if it is above a RSS threshold, then the user info field data/packet can be decoded.








As per claim 5, the combo teaches claim 1, further comprising but is silent on further generating the frame to further indicate one or more criteria for use of the second resource units.
At least Frederiks et al. US 2016/0128024 teaches that the frame can be decoded and the AID can indicate the “criteria” for letting certain stations can use the wildcard resource at a certain time and other stations can use the wildcard resource at a second/different time, which reads on the claim limitation) .  
[0138] For wildcard resources, the multiple STAs 120a-120hi mapped to each wildcard resource can be all or a subset of the STAs 120a-120hi of the same BSS, enabled for UL MU MIMO or OFDMA. In some embodiments, the subset of the STAs 120a-120hi of the same BSS can exclude STAs 120a-120hi to which reserved resources have already been allocated. In some embodiments, the subset of the STAs 120a-120hi can be identified by one or more of: a prior indication from the AP 110 enabling certain STAs 120a-120hi to use the wildcard resources, a group identifier indicated in the trigger frame and associated with one or more wildcard resources which can be negotiated with the AP 110, a portion of a MAC or AID address of the assigned STAs which can be indicated in the trigger frame and associated with one or more wildcard resources, and groups or other criteria defined as a function of a time synchronization function (TSF), for example by allowing a set A of STAs to use the wildcard resource at a first time and allowing a set B of STAs to use the wildcard resource at a second time.

	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that further generating the frame to further indicate one or more criteria for use of the second resource units, to provide the ability to indicate to user device(s) that they can use the unavailable resources.



As per claim 6, the combo teaches claim 5, but is silent on further comprising generating the frame to indicate whether the access point permits one or more other devices to utilize the second resource units. 
At least Frederiks et al. US 2016/0128024 teaches that the frame can be decoded and the AID can indicate that certain stations can use the wildcard resource at a certain time and other stations can use the wildcard resource at a second/different time – where the second resources can be wildcard resources -- which reads on the claim limitation) .  
[0138] For wildcard resources, the multiple STAs 120a-120hi mapped to each wildcard resource can be all or a subset of the STAs 120a-120hi of the same BSS, enabled for UL MU MIMO or OFDMA. In some embodiments, the subset of the STAs 120a-120hi of the same BSS can exclude STAs 120a-120hi to which reserved resources have already been allocated. In some embodiments, the subset of the STAs 120a-120hi can be identified by one or more of: a prior indication from the AP 110 enabling certain STAs 120a-120hi to use the wildcard resources, a group identifier indicated in the trigger frame and associated with one or more wildcard resources which can be negotiated with the AP 110, a portion of a MAC or AID address of the assigned STAs which can be indicated in the trigger frame and associated with one or more wildcard resources, and groups or other criteria defined as a function of a time synchronization function (TSF), for example by allowing a set A of STAs to use the wildcard resource at a first time and allowing a set B of STAs to use the wildcard resource at a second time.

It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that it generates the frame to indicate whether the access point permits one or more other devices to utilize the second resource units, to provide the ability for using the second resources that were identified as unavailable.



As per claim 7, the combo teaches claim 5, wherein generating the frame to indicate one or more criteria for utilizing the second resource units comprising generating the frame to 34Qualcomm Ref. No. 173809C1 further indicate a received signal strength (RSSI) limit for the frame, the frame indicating that if the RSSI of the frame when received is above the limit, the second resource units are unavailable for transmission during the transmission opportunity (Viger et al. GB 2539693 teaches an RU ENERGY DETECTION MODULE #705 in Figure 7 that is located above the physical layer, hence the data/packet has been “decoded” since its “even” with the MAC 802.11 layer #704.  Also note that Figure 8b has steps #850 and #8502 which show monitoring the energy (ie. of the decoded information element shown in at least figure 10) and if there is Enough Energy (#852), which reads on identifying a received signal strength threshold because the answer would be NO if there is not enough signal strength to receive the data/packet above the required threshold.)
NOTE: The examiner does NOT interpret that the claim is somehow stating that a RSS threshold VALUE is sent.  He interprets that the data/resource unit(s) is/are sent and if it is above an RSS threshold, then the user info field data/packet can be decoded.


As per claim 19, the combo teaches claim 16, but is silent on further comprising: 
indicating, based on the determination that the second resource units are unavailable for transmission during the transmission Ser. No.: 15/954,3834opportunity, that the second resource units are available for use by one or more other devices. 
Frederiks teaches that the second set are not reserved for that user but they can still be used in a random access fashion, ie. similar to Ethernet’s CSMA-CA/CD protocol, by that user OR other users).  
 	[0134] In some embodiments, trigger frames can include a list of resource assignments, each between one STA 120 and one or more allocable resources of a first set of resources. Allocable resources can include, for example, spatial streams, tones, time slots, frequencies, and/or any other physical or logical channels such as sub-channels in a FDMA or OFDMA transmission or streams in a UL MU MIMO transmission. Because allocable resources from the first set of resources are each allocated to a single STA120, the first set of resources can be referred to herein as reserved resources.
[0135] Additionally or alternatively, trigger frames can include a list of resource assignments, each between a plurality of STAs 120a-120hi and one or more allocable resources of a second set of resources. In some embodiments, trigger frames can include a list of resource assignments, each between a single allocable resource of the second set of resources and a plurality of STAs 120a-120hi. Again, allocable resources can include, for example, spatial streams, tones, time slots, frequencies, and/or any other physical or logical channels such as sub-channels in a FDMA or OFDMA transmission or streams in a UL MU MIMO transmission. Because allocable resources from the second set of resources are each allocated to a plurality of STAs120, the second set of resources can be referred to herein as wildcard resources.
	[0136] Thus, the plurality of STAs 120a-120hi assigned to each wildcard resource share that wildcard resource. For example, the STAs 120a-120hi can contend for the wildcard resource or resources to which they are assigned. In particular, the STAs 120a-120hi can contend using a "random contention resolution" mechanism, for example, random access, carrier sense multiple access (CSMA), clear channel assessment (CCA), or similar contention resolution methods. 
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that it further comprises indicating, based on the determination that the second resource units are unavailable for transmission during the transmission Ser. No.: 15/954,3834opportunity, that the second resource units are available for use by one or more other devices, to provide using various other/second resources as bandwidth to support different users’ communications.



Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viger/ {Holierhoek et al. or Wang et al.} and further in view of Myers et al. US 2010/0281339	
As per claim 8, the combo teaches claim 1, but is silent on further comprising: determining that the second resource units are subject to interference; and generating the frame to indicate the determination.
	At least Myers et al. US 2010/0281339 teaches that the Access Point can report to user devices an interference report to assist the user device to select the most optimal access point to communicate with.  Hence one skilled sees that this reporting reads on determiner RU’s being subject to interference and generating a frame to indicate that:
[0122] A node may also select which access point with which to communicate based on the AP_INTERFERENCE reported by multiple access points. The node has a certain power budget to complete communications with a given access point. The power budget is a function of both the power to reach the access point and also the power to overcome the interference reported by the access point. The threshold power that overcomes the interference measured by the access point is an uplink power margin. The access point reports the power to overcome the interference by transmitting AP_INTERFERENCE to the node. A node selects the access point with the lowest total energy budget, including the required uplink power margin. When the node communicates with an access point with the lowest total power budget, the node can use a smaller spreading factor and/or lower transmit power to complete the communication. A smaller spreading factor can be used because the smaller spreading factor lowers the energy transmitted by the node. The smaller spreading factor correlates to increased energy savings since the node transmits for less time.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that it determines that the second resource units are subject to interference AND generates the frame to indicate the determination, to provide information to the user device so that it can select the AP (or channel) with the least amount of interference to optimize communications.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414